 In the Matter of VULTEE AIRCRAFT DIVISION, AVIATION MANUFACTUR-ING CORPORATIONandUNITED AUTOMOBILE WORKERS OF AMERICA,LOCAL 361Case No. R-732ORDER PERMITTING WITHDRAWAL OF PETITIONMay 7,1940The Board having issued a Decision and Direction of Election,'-and Amendment to Direction of Election 2 in the above-entitled case,and, by Order duly made, having reopened the record and directedthat a further hearing be held for the taking of further evidence, arequest for permission to withdraw the said petition having beenfiled by International Union, United Automobile Workers of Amer-ica, Local No. 361, C. I. 0., and the Board, on April 29, 1940, havinggiven due notice that on Monday, May 6, 1940, or as soon thereafteras might be convenient, it would permit the withdrawal of the peti-tion for investigation and certification of representatives duly filedin this case, unless sufficient cause to the contrary should then ap-pear, and no objections having been filed,IT IS HEREBY ORDERED that the request of International Union,United Automobile Workers of America, Local No. 361, C. I. O. forpermission to withdraw the said petition be, and it hereby is, granted,and that the aforesaid case be, and it hereby is, closed.19 N. L. R. B. 32.29 N. L.R. B. 38.23 N L. R. B., No 48618